Citation Nr: 1243241	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-30 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah



THE ISSUE

Entitlement to an initial compensable rating for the service-connected status post left second and third toe fractures.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2005 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the RO as part of the Benefits Delivery at Discharge (BDD) program.  

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  

In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA paperless system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

The service-connected status post left second and third toe fractures is shown to be productive of a disability picture that more nearly approximates that of moderate foot impairment.




CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 10 percent, but no more for the service-connected status post left second and third toe fractures are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 ); 38 C.F.R. §§4.1, 4.3, 4.7, 4.40, 4.71a including Diagnostic Code 5284 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A June 2009 VCAA letter explained the evidence necessary to substantiate the claim for service connection.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the VCAA notice letter was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from a Notice of Disagreement (NOD) with the initial noncompensable rating for service connection for the left toe fractures assigned in the September 2009 RO rating decision.  This NOD does not give rise to additional duty to notify on the part of VA.  Dingess/Hartman, 19 Vet. App. 473; 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

With regard to the duty to assist, the claims file contains service treatment records and a July 2009 VA examination report.  See 38 U.S.C.A. § 5103A(a)-(d).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The July 2009 VA examination report provides a detailed description of the service-connected left toe disability, including the effects of pain, weakness, and limitation of motion on functional impairment and occupational functioning.  The examination report is adequate for rating of the Veteran's disability under the applicable rating criteria.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.



Laws and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the claimant's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran contends that his service-connected status post left second and third toe fractures warrants a compensable initial rating.

In the appealed rating decision, the RO granted service connection for status post left second and third toe fractures and assigned a noncompensable rating, effective on September 5, 2009.

Disabilities of the foot are generally evaluated under Diagnostic Codes 5276 through 5284.  See 38 C.F.R. § 4.7a (2012).  The RO evaluated the Veteran's disability under Diagnostic Code 5284, the criteria for evaluating other foot injuries.

Under DC 5284, a 10 percent rating is assigned for foot injuries productive of moderate impairment.  A 20 percent rating is assigned for foot injuries productive of moderately severe impairment.  A 30 percent rating is assigned for foot injuries productive of severe impairment.  With actual loss of use of the foot, a 40 percent rating is for assignment.

The words moderate and severe are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, the Board observes that the evidence of record does not suggest that the Veteran's symptomatology includes acquired flat foot deformity, atrophy of the musculature, disturbed circulation and weakness of the feet, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones and Diagnostic Codes 5276-5283 are not for application.

On this record, the Board finds that the service-connected status post left second toe and third toe fractures more closely resembles the criteria warranting a 10 percent rating under Diagnostic Code 5284.

The Veteran's service treatment records show complaints of left toe fractures following a December 2005 injury.

At a July 2009 VA examination, the Veteran reported having intermittent pain in the left second and third toes that recurred three times a day and lasted an hour.  The pain was described as 5/10.  He stated that the pain was brought on by physical activity and was relieved with rest.  He said the pain was associated with weakness upon standing and walking, but denied that it affected his ability to stand or walk.  He denied using medication to function or hospitalization or surgery for the foot.  The Veteran stated the pain affected his ability to run extensively. 

The X-ray studies conducted showed normal bone alignments.  The healed fractures in the second and third metatarsal shafts had irregular residual cortical thickening.  The remainder of the bones were normal, and no articular abnormalities were seen.  

Upon examination, the examiner found tenderness in the second metatarsal.  There was no evidence of swelling, inflammation, heat, or erythema.  The examiner found no evidence of malunion, nonunion, crepitus or pes planus.  The weight bearing alignment of the Achilles tendon was good.  There was no evidence of hallux valgus or tenderness in the other metatarsal heads.  There was no evidence of high-arch, a claw-foot deformity or an interdigital neuroma.  There was no evidence of hallux rigidus or pes cavus.  

There was no evidence of painful motion, edema or disturbed circulation.  There was no evidence of hammertoe deformities.  There was no evidence of inversion or eversion deformities.  There was no evidence of tenderness in the plantar fascia.

The Veteran was noted to walk with a normal gait in the examination room.  His gait was not unsteady or unpredictable.  The Veteran did not require an assistive aid to ambulate.  The examiner noted the range of motion of the left ankle was not limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  After repetitive motion, there was no additional limitation of motion.

In regards to functional limitation, the examiner stated the Veteran should avoid jumping, frequent stepping, and walking on uneven ground. 

The Veteran's status post left second and third fractures have been manifested, primarily, by deformity of the second and third toe, toe tenderness, and complaints of pain brought on by physical activity such as standing and walking.

The July 2009 VA examiner indicated that the Veteran experienced toe tenderness and X-ray evidence of irregular residual cortical thickening.  In regard to functional impairment, the examiner recommended that the Veteran avoid jumping, frequent stepping, and walking on uneven ground. In addition, the Veteran's reports of pain following physical activity are consistent with a moderate disability. 

Collectively, the evidence does not reflect that the service-connected status post left second and third toe fractures is not productive of more than moderate impairment.  At no point does the service-connected disability meet the criteria for the next higher, 20 percent rating.  

As noted, the 20 percent rating is warranted when there is foot disability productive of moderately severe impairment.  There is no objective medical or persuasive evidence suggesting that the Veteran has experienced painful motion, swelling, instability, or abnormal weight bearing or any other foot symptomatology indicative of moderately severe impairment.

Additional factors that could provide a basis for an increase have also been considered.  The July 2009 VA examination report indicates the Veteran has full range of motion, and no weakened movement, excess fatigability, or incoordination.  The evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40 , 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether the Veteran is entitled to a "staged rating" for his service-connected disability, as the court indicated can be done in this type of case. See Fenderson, supra.  At no time during the period of the appeal has his service-connected toe disability been more disabling than as currently shown.  Accordingly, a staged rating is not warranted.

Therefore, an increased rating of 10 percent, but no higher, for the service-connected status post left second and third toe fractures is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

Finally, the Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected status post left second and third toe fractures disability.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that disability picture has such factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The record reflects that the Veteran has not required frequent hospitalizations for his service-connected disability.  The competent medical evidence of record shows that his left toe disabilities are primarily manifested by intermittent pain brought on by walking and standing with no effect on his ability to walk or stand.  The schedular criteria are adequate to rate the service-connected disabilities as they are not unusual or exceptional.

The Veteran's disability level and symptomatology are reasonably contemplated by the rating criteria for a 10 percent rating.  Accordingly, referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. at 115.



ORDER

An increased initial evaluation of 10 percent, but no more, for the service-connected status post left second and third toe fractures is granted subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


